Exhibit 10.1

THIS AMENDMENT TO MASTER TRANSACTION AGREEMENT (this “Amendment”), dated as of
December 5, 2008, amends the Master Transaction Agreement (the “Master
Transaction Agreement”), dated as of October 6, 2008, among Advanced Micro
Devices, Inc., a Delaware corporation (“Discovery”), Advanced Technology
Investment Company LLC, a limited liability company established under the laws
of the Emirate of Abu Dhabi and wholly owned by the Government of the Emirate of
Abu Dhabi (“Oyster”), and West Coast Hitech L.P., an exempted limited
partnership organized under the laws of the Cayman Islands (“Pearl”), acting
through its general partner, West Coast Hitech G.P., Ltd., a corporation
organized under the laws of the Cayman Islands. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms of the Master
Transaction Agreement.

WHEREAS, the Parties hereto desire to amend the Master Transaction Agreement in
accordance with Section 14.06 of the Master Transaction Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereto hereby agree as follows:

Section 1. Amendments to Terms of the Master Transaction Agreement.

(a) The second and third recitals in the preamble of the Master Transaction
Agreement are hereby amended and restated in their entirety to read as follows:

WHEREAS, Discovery wishes to contribute or to cause its Subsidiaries to
contribute to FoundryCo, and the Parties wish to cause FoundryCo to acquire from
Discovery and its Subsidiaries, the FoundryCo Assets in consideration of the
issuance by FoundryCo to Discovery (or a Subsidiary of Discovery designated by
Discovery prior to the Closing) of one (1) Class A Ordinary Share, one million
ninety thousand nine hundred fifty (1,090,950) Class A Preferred Shares, seven
hundred thousand (700,000) Class B Preferred Shares, and the assumption of the
Assumed Liabilities by FoundryCo and its Subsidiaries;

WHEREAS, Oyster wishes (i) to contribute cash to FoundryCo in consideration of
the issuance by FoundryCo to Oyster of one (1) Class A Ordinary Share, two
hundred eighteen thousand one hundred ninety (218,190) Class A Preferred Shares,
one hundred seventy-two thousand seven hundred sixty (172,760) Class B Preferred
Shares, two hundred one million eight hundred ten thousand dollars
($201,810,000) aggregate principal amount of Class A Convertible Notes and eight
hundred seven million two hundred forty thousand dollars ($807,240,000)
aggregate principal amount of Class B Convertible Notes; and (ii) to transfer
cash to Discovery in consideration of the transfer by Discovery of seven hundred
thousand (700,000) Class B Preferred Shares to Oyster; and



--------------------------------------------------------------------------------

(b) Section 2.04(a)(iii) of the Master Transaction Agreement is hereby amended
and restated in its entirety to read as follows:

(iii) a receipt for one (1) Class A Ordinary Share, one million ninety thousand
nine hundred fifty (1,090,950) Class A Preferred Shares, and seven hundred
thousand (700,000) Class B Preferred Shares;

(c) Section 2.05(a)(i) of the Master Transaction Agreement is hereby amended and
restated in its entirety to read as follows:

(i) drafts of certificates representing one (1) Class A Ordinary Share, one
million ninety thousand nine hundred fifty (1,090,950) Class A Preferred Shares,
and seven hundred thousand (700,000) Class B Preferred Shares, registered in the
name of Discovery or its designee and a draft of the register of members of
FoundryCo showing the registration of said Class A Ordinary Share, Class A
Preferred Shares, and Class B Preferred Shares;

(d) Section 2.05(b)(i) of the Master Transaction Agreement is hereby amended and
restated in its entirety to read as follows:

(i) drafts of certificates representing one (1) Class A Ordinary Share, two
hundred eighteen thousand one hundred ninety (218,190) Class A Preferred Shares,
one hundred seventy-two thousand seven hundred sixty (172,760) Class B Preferred
Shares, two hundred one million eight hundred ten thousand dollars
($201,810,000) aggregate principal amount of Class A Convertible Notes, and
eight hundred seven million two hundred forty thousand dollars ($807,240,000)
aggregate principal amount of Class B Convertible Notes, and a draft of the
register of members of FoundryCo showing the registration of said Class A
Ordinary Share, Class A Preferred Shares and Class B Preferred Shares;

(e) Section 2.06(b)(ii) of the Master Transaction Agreement is hereby amended
and restated in its entirety to read as follows:

(ii) a receipt for one (1) Class A Ordinary Share, two hundred eighteen thousand
one hundred ninety (218,190) Class A Preferred Shares, one hundred seventy-two
thousand seven hundred sixty (172,760) Class B Preferred Shares, two hundred one
million eight hundred ten thousand dollars ($201,810,000) aggregate principal
amount of Class A Convertible Notes, and eight hundred seven million two hundred
forty thousand dollars ($807,240,000) aggregate principal amount of Class B
Convertible Notes;

(f) Section 2.08(c)(i) of the Master Transaction Agreement is hereby amended and
restated in its entirety to read as follows:

(i) In the event that the amount of the Initial Valuation Net Tangible Assets
reflected on the Reference Statement of Initial Valuation Net Tangible Assets
exceeds the amount of the Initial Valuation Net Tangible Assets reflected on the
Closing Statement of Initial Valuation Net Tangible Assets by more than the
Designated Amount, then the Purchase Price shall be adjusted downward in an
amount equal to 0.85 times such excess over the Designated Amount, and FoundryCo
shall make such adjustment by issuing to Oyster an additional Class A
Convertible Note and an additional Class B Convertible Note with an aggregate
principal amount equal to the amount of such adjustment and in the same

 

2



--------------------------------------------------------------------------------

proportion, by principal amount, as the Class A Convertible Note and Class B
Convertible Note, respectively, issued to Oyster at Closing.

(g) Section 2.08(c)(ii) of the Master Transaction Agreement is hereby amended
and restated in its entirety to read as follows:

(ii) In the event that the amount of the Initial Valuation Net Tangible Assets
reflected on the Closing Statement of Initial Valuation Net Tangible Assets
exceeds the amount of the Initial Valuation Net Tangible Assets reflected on the
Reference Statement of Initial Valuation Net Tangible Assets by more than the
Designated Amount, then the Purchase Price shall be adjusted upward in an amount
equal to 0.85 times such excess over the Designated Amount, and FoundryCo shall
make such adjustment by canceling an aggregate principal amount of the Class A
Convertible Note and the Class B Convertible Note issued to Oyster at Closing
equal to the amount of such adjustment and in the same proportion, by principal
amount, as the Class A Convertible Note and Class B Convertible Note,
respectively, issued to Oyster at Closing.

(h) Section 13.03(a) of the Master Transaction Agreement is hereby amended and
restated in its entirety to read as follows:

(a) Except as set forth in this Section 13.03, all expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the Party incurring such expenses, whether or not the
transactions contemplated by this Agreement are consummated.

(i) Certain defined terms in Appendix A of the Master Transaction Agreement are
amended and restated in their entirety to read as follows:

“Oyster/FoundryCo Cash Consideration” means a cash payment in the amount of one
billion four hundred million dollars ($1,400,000,000) payable at the Closing by
Oyster to FoundryCo in consideration of the issuance of one (1) Class A Ordinary
Share, two hundred eighteen thousand one hundred ninety (218,190) Class A
Preferred Shares, one hundred seventy-two thousand seven hundred sixty
(172,760) Class B Preferred Shares, two hundred one million eight hundred ten
thousand dollars ($201,810,000) aggregate principal amount of Class A
Convertible Notes and eight hundred seven million two hundred forty thousand
dollars ($807,240,000) aggregate principal amount of Class B Convertible Notes
to Oyster at Closing.

“Pearl/Discovery Cash Consideration” means the cash payment at Closing by Pearl
to Discovery in exchange for the Discovery Shares and the Warrants, which
payment shall be equal to (a) the number of Discovery Shares multiplied by
(b) the lesser of (i) the average of the closing prices per share of Discovery
Common Stock on the New York Stock Exchange for the twenty (20) Trading Days
immediately prior to and including December 12, 2008 and (ii) the average of the
closing prices per share of Discovery Common Stock on the New York Stock
Exchange for the twenty (20) Trading Days immediately prior to the Closing Date.

 

3



--------------------------------------------------------------------------------

“Purchase Price” shall be an amount equal to one billion seven hundred ninety
million nine hundred fifty thousand dollars ($1,790,950,000), subject to
adjustment as provided in Section 2.08.

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Discovery Common Stock is not listed on
the New York Stock Exchange, on the principal other securities exchange or
interdealer quotation system in the United States on which the Discovery Common
Stock is then listed or quoted.

“Warrants” means warrants to purchase thirty-five million (35,000,000) shares of
Discovery Common Stock in the form set forth as Exhibit J.

(j) For purposes of determining whether a change in facts and circumstances
constitutes a Material Adverse Effect, a Discovery Material Adverse Effect or a
FoundryCo Material Adverse Effect at any point in time, the facts and
circumstances at that time shall be compared to the facts and circumstances as
of the date of this Amendment rather than the facts and circumstances as of
October 6, 2008. Except as set forth in the immediately preceding sentence, no
Party waives, or is deemed to have waived, any of its rights under the Master
Transaction Agreement concerning the conditions precedent to Closing as set
forth in Article XI thereof, including without limitation conditions relating to
the receipt of all Minimum Required Authorizations and Consents as set forth in
the Master Transaction Agreement in the form originally executed on October 6,
2008.

Section 2. Other Transaction Documents. The forms of Transaction Documents other
than the Master Transaction Agreement shall be correspondingly amended mutatis
mutandis in a matter in all respects consistent with this Amendment. The
Transaction Documents shall be amended by the amendment and restatement in their
entirety of the relevant sections thereof as set forth in Appendix A hereto and
such other conforming changes that may be necessary to carry out the intent of
this Amendment.

Section 3. Entire Agreement. The Master Transaction Agreement, as amended by
this Amendment, together with the Ancillary Agreements and any other agreement
entered into contemporaneously with the execution of the Master Transaction
Agreement, constitutes the entire agreement of the Parties with respect to the
subject matter of the Master Transaction Agreement, as amended by this
Amendment, and supersedes all prior agreements and undertakings, both written
and oral, among the Parties hereto with respect to the subject matter thereof
and hereof.

Section 4. Severability. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Amendment shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as

 

4



--------------------------------------------------------------------------------

possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 5. Counterparts. This Amendment may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement.

Section 6. Effect of this Amendment to Master Transaction Agreement. From and
after the execution of a counterpart hereof by the Parties hereto, any reference
to the Master Transaction Agreement shall be deemed to be a reference to the
Master Transaction Agreement as amended hereby. Except as expressly amended
hereby, the terms and conditions of the Master Transaction Agreement shall
remain unchanged and in full force and effect.

Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts
executed in and to be performed in that State, without regard to principles of
the conflict of laws.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to Master Transaction
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

ADVANCED MICRO DEVICES, INC. By:   /s/ Derrick R. Meyer Name:   Derrick R. Meyer
Title:   President and CEO ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC By:   /s/
Samer Saleh Halawa Name:   Samer Saleh Halawa Title:   Authorized Signatory By:
  /s/ Hani Barhoush Name:   Hani Barhoush Title:   Authorized Signatory WEST
COAST HITECH L.P. By:   West Coast Hitech G.P., Ltd., its general partner By:  
/s/ Samer Saleh Halawa Name:   Samer Saleh Halawa Title:   Authorized Signatory
By:   /s/ Hani Barhoush Name:   Hani Barhoush Title:   Authorized Signatory



--------------------------------------------------------------------------------

Appendix A

 

1. Form of Funding Agreement.

Section 3.02(b). On each Funding Date, the purchase price per Class A Preferred
Share shall be the same as the purchase price per Class B Preferred Share and
shall be determined by dividing (i) the Net Tangible Assets of the FoundryCo
Group (derived from the most recent Fiscal Year-end audited consolidated balance
sheet of FoundryCo that has been approved by the Board and calculated in
accordance with the Statement of Principles set forth in Appendix F attached
hereto) by (ii) the Number of Outstanding Preferred Shares (as of the date of
the balance sheet referred to in clause (i) above), and multiplying such
quotient by 0.90.

 

2. Form of Shareholders’ Agreement.

Section 2.01. The share capital of FoundryCo Outstanding as of the date hereof
shall consist of (i) two (2) Class A Ordinary Shares, one each issued to
Discovery and Oyster, respectively; (ii) no Class B Ordinary Shares; (iii) one
million three hundred nine thousand one hundred forty (1,309,140) Class A
Preferred Shares and (iv) eight hundred seventy-two thousand seven hundred sixty
(872,760) Class B Preferred Shares. The rights of the holders of the Class A
Ordinary Shares, the Class B Ordinary Shares, the Class A Preferred Shares and
the Class B Preferred Shares are as set forth in the Memorandum and Articles of
Association.

Appendix A: Definitions:

“Initial Convertible Notes” means (i) the two hundred one million eight hundred
ten thousand dollars ($201,810,000) principal amount class A convertible
promissory note issued by FoundryCo to Oyster at the Closing, including any
paid-in-kind interest on such note, and (ii) the eight hundred seven million two
hundred forty thousand dollars ($807,240,000) principal amount class B
convertible promissory note issued by FoundryCo to Oyster at the Closing,
including any paid-in-kind interest on such note.

 

3. Form of Registration Rights Agreement.

Section 1. Definitions.

“Warrants” shall mean the 35,000,000 warrants to be issued by the Company to the
Investor pursuant to the terms of the Master Transaction Agreement.

 

4. Form of Warrants.

First sentence of introductory paragraph:

Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that Pearl, or its registered permitted assigns
(“Warrantholder”), is entitled, subject to the terms and conditions set forth
herein, to purchase from the Company 35,000,000 shares of Common Stock, par
value $0.01 per share (the “Common Stock”), of the Company (such number of
shares, as adjusted pursuant to the terms hereof, the “Warrant Shares”) at a
purchase price per share of $0.01 (such purchase price, as adjusted pursuant to
the terms hereof, the “Warrant Price”), at any time or from time to time not
later than 5:00 p.m., Eastern time, on [            ], 201[9].



--------------------------------------------------------------------------------

5. Initial Capitalization Table of FoundryCo.

 

Capitalization Table      Outstanding
(millions)    Shares    Owner

Debt

        

Class A Convertible Subordinate Note1

   $ 202    201,810    Oyster

Class B Convertible Subordinate Note2

   $ 807    807,240    Oyster

Dresden Term Loan

   $ 705       3rd Party

Silent Partner Debt

   $ 105       3rd Party

Capital Leases

   $ 218       3rd Party

Repurchase obligation in respect of minority interest in AMD Fab 36 Limited
Liability Company & Co. KG held by Leipziger Messe GmbH

   $ 174       3rd Party             

Total

   $ 2,211                         Initial Issuance
Price (millions)          

Equity

        

Class A Ordinary (Voting) Share

      1    Discovery

Class A Ordinary (Voting) Share

      1    Oyster

Class A Preferred Shares

   $ 1,091    1,090,950    Discovery

Class A Preferred Shares

   $ 218    218,190    Oyster

Class B Preferred Shares

   $ 873    872,760    Oyster             

Total

   $ 2,182                   

Total Capitalization

   $ 4,393                   

 

1

Convertible into Class A Preferred Shares at a 1,000:1 ratio upon the occurrence
of certain future events.

 

2

Convertible into Class B Preferred Shares at a 1,000:1 ratio upon the occurrence
of certain future events.